Ingraham, J: (dissenting):
The testator died on the 7tli day of January, 1906, unmarried . and without issue,- leaving his brothers and sisters and descendants of a deceased brother .and sister his-heirs at law and next of kin. He left a last will and testament, which was presented for probate. Hpon the probate proceeding the parties interested requested the surrogate to construe the will. "After a bequest and-devisé .to Mary " E. Disney, he disposed of the residuary estate by the 7th ¿lause of the will -as follows: “Seventh. All the rest, residue and remainder’ of my estate, of every kind and nature whatsoever, I do give, devise and bequeath to my mother Mary E. Disney,, and my sister Fannie Eh Colin, in equal shares or portions, to have and to hold the same absolutely, and forever; and in the event of either dying without issue surviving, I give, devise and bequeath the share or portion of the one so dying to tlie survivor.”
Mary E. Disney was-;the testator’s stepmother.. She died before the testator, and the question presented is as to what disposition, .if any, was made of the Undivided half of the residuary estate devised .and bequeathed to her. -The surrogate construed the will as giving to Fannie Eh Cohn the whole of the residuary estate. - The appellant claims that as the legacy to Mary E. Disney lapsed in consequence of her death before the testator, he died intestate as to the half, of the estate so devised and bequeathed to her. The property was given to Mary E. Disney and Fannie Eh Cohn equally as tenants in common. (Matter of Seebeck, 140 N. Y. 241; Matter of Kimberly, 150 id. 90.) If Mary E. Disney had survived the testator, she would have been entitled to an undivided share of, this property as tenant in common. .Thé testator then provided that in the event- of her death, “ without issue surviving,” her share or portion should go "to the survivor. She did not 'die without issue surviving, but had living issue,, a daughter and grandchildren. The *383testator could not have understood that by this provision of the will, if she had left issue surviving that her share should go to the survivor. He probably thought that in the event of her dying leaving issue surviving the share would go to the issue, hut this is mere speculation. The will, however, is clear and unambiguous. He gave one-lialf of his residuary estate to his stepmother, and then provided that in the event of her dying without issue surviving, the whole of the residuary clause should go to his sister Fannie. The mother did not die without issue-surviving and, therefore, the contingency upon which Fannie should take the whole of the residuary estate did not happen. Certainly the will does not directly give to Fannie the whole of the residuary estate in the event of his mother dying leaving issue surviving; and it seems to me that there is .no indication for an intention that the testator’s sister Fannie should have the whole residuary estate, except upon one condition mentioned, namely, the death of his mother without issue surviving. We do not know what the testator had in mind in making this will and we are restricted, therefore, to the express language used.
It is settled that if the residuary of the estate is given to several in common and one of them dies, the legacy lapses and the testator died intestate as to such share. (Floyd v. Barker, 1 Paige, 480; Hard v. Ashley, 117 N. Y. 606.) In the latter case Judge G-ray says: “The fact that one of the legatees, Lucretia Bice, predeceased the testator does not affect the question of distribution, otherwise than that, as the result of her death was to cause her legacy to lapse and to fall into the residue, her share in the residuary estate is undisposed of and passes to the next of kin. The lapse, by death, of the legacy does not disturb the proportions, and, of course, it does not become distributable among the other legatees. As to that portion of the residuary estate the testator died intestate.”» It is a settled rule that where the language of a residuary clause is capable of more than one construction the court will favor the construction.that will prevent intestacy ; but the application of this rule does not allow the court to make' a new will for the testator which will dispose of the property in a way not justified by any reasonable construction of the will. The testator certainly must have meant something by inserting the words'“without issue surviving,” and he *384could only have meant that the condition upon which the survivor of the two legatees should take was the dying of the other legatee without issue surviving. If we assume that the testator considered that upon the death of his stepmother leaving. issue, the share devised to her would go to the issue, we cannot give effect to that understanding because the law steps in and says that a legacy to a person dying before the testator lapses, except the case of a descendant of the testator leaving issue. Whatever understanding, the testator had as to the effect of the death of liis mother before his own cannot overcome a settled rule of law as to the lapsing of a devise or legacy.
I think that the lapsed bequest and devise to liis mother in the' 2d and 3d clauses of the will became a part of the residuary estate, and that Fannie K. Golm was entitled to one-lialf of the whole estate, including these lapsed legacies contained in the 2d and 3d clauses of the will, and that, as to the other half of the residuary estate, the testator died intestate, and it passed to his heirs at law and next'of kin.
The decree appealed from should" be modified accordingly, with costs to all parties who have appeared on this appeal, payable out of the estate. " .
Decree affirmed, with costs. Order filed.